DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6, 8-11, 13-23 and 25 are currently pending.
Claims 8-9 and 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Response to Arguments
Applicant's arguments filed on 06/08/2021 have been fully considered but they are not persuasive. 
In the light of the amendment to the claims and the arguments filed on 06/08/2021, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are presented below.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. For example, the specification discloses 

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code (see applicant’s specification pages 13 and 20-21). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10, 13-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,207,532 to Mason et al. (hereinafter “Mason”).
Regarding claim 1, Mason teaches a method for treating sediments which includes solids of petroleum production and refining facilities, wherein the sediments range from oily solid sludge to viscous amorphous mass, to oil free deposits (column 5, lines 49-58). Mason teaches that the method comprises the step of treating the 
Mason does not explicitly teach drawing out oil and/or fat from the solid material.
However, since the processing conditions and/or method steps disclosed by Mason are similar to those instantly claimed, it would be reasonably expected that drawing out oil and/or fat from the solid material, sediments from petroleum production and refining facilities which can include hydrocarbons disclosed by Mason, would occur.
Mason does not explicitly teach that the solid material has previously been exposed to the oil and/or fat and has absorbed the oil and/or the fat.
 However, since the solid material disclosed by Mason is sediments from petroleum production and refining facilities which can include hydrocarbons (column 5, lines 49-58, and column 8, lines 19-22), it would be reasonably expected that the solid material, sediments from petroleum production and refining facilities which can include hydrocarbons, has previously been exposed to the oil and/or fat and has absorbed the oil and/or the fat.

Regarding claim 2, Masson further teaches that after the oxidation step the slurry can be passed into a separator such as a tank of a centrifuge to remove any water and oil present (column 4, lines 1-3).

Regarding claim 3, 
However, the amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed after treating the solids with the oxidizing agent is a result effective variable modifying the removal of oil from the solids. For example, if the amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed is too low, it risks insufficient removal of oil from the solid surface, while if the amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed is too high, it wastes time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 4, Mason does not explicitly teach that the fumigating is conducted at a concentration x time (CT) value of 3,000 to 3,000,000 ppmv-hours.
However, the concentration-time (CT) is a result effective variable modifying the removal of contaminants from the solids. For example, if the concentration-time (CT) is too low, it risks insufficient breakdown of the polymer/hydrocarbons, while if the concentration-time (CT) is too high, it wastes chlorine dioxide and/or time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate concentration-time (CT) of chlorine dioxide gas with predictable results, 

Regarding claim 6, Mason does not explicitly teach that the method draws out at least 10% by weight of the absorbed oil and/or fat. 
However, since the processing conditions and method steps are similar to those instantly claimed, it would be reasonably expected that the method disclosed by Mason draws out at least 10% by weight of the absorbed oil and/or fat. 

Regarding claim 10, Mason does not explicitly teach that the oil and/or fat removed comprises hydrocarbon compounds.
 However, since Mason teaches that the method can be applied to sediments from petroleum production and refining facilities which can include hydrocarbons (column 5, lines 49-58, and column 8, lines 19-22), it would be reasonably expected that the oil and/or fat removed comprises hydrocarbon compounds.

Regarding claim 13, Mason does not explicitly teach that the method is for drawn out oil and/or fat from a petroleum tanker. 
When faced with the need for treating a petroleum tanker, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Mason for drawing out oil and/or fat form a petroleum tanker with a reasonable expectation of success, since Mason teaches that the method can be applied to sediments from petroleum production and refining facilities (e.g., 
Regarding claim 14, Masson further teaches that after the oxidation step the slurry can be passed into a separator such as a tank of a centrifuge to remove any water and oil present (column 4, lines 1-3).

Regarding claim 15, Mason does not explicitly teach that the step of removing drawn out oil and/or fat from the surface of the solid material is performed 4 hours after the fumigating step.
However, the amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed after treating the solids with the oxidizing agent is a result effective variable modifying the removal of oil from the solids.
For example, if the amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed is too low, it risks insufficient removal of oil from the solid surface, while if the amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed is too high, it wastes time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 25, Mason teaches a method for treating sediments which includes solids of petroleum production and refining facilities, wherein the sediments range from oily solid sludge to viscous amorphous mass, to oil free deposits (column 5, lines 49-58). Mason teaches that the method comprises the step of treating the sediments which includes the solids with an oxidizing agent such as chlorine dioxide (column 7, lines 1-15, and column 8, lines 19-22).
Mason does not explicitly teach drawing out oil and/or fat from the solid material.
However, since the processing conditions and/or method steps disclosed by Mason are similar to those instantly claimed, it would be reasonably expected that drawing out oil and/or fat from the solid material, sediments from petroleum production and refining facilities which can include hydrocarbons disclosed by Mason, would occur.
Mason does not explicitly teach that the solid material has previously been exposed to the oil and/or fat and has absorbed the oil and/or the fat.
 However, since the solid material disclosed by Mason is sediments from petroleum production and refining facilities which can include hydrocarbons (column 5, lines 49-58, and column 8, lines 19-22), it would be reasonably expected that the solid material, sediments from petroleum production and refining facilities which can include hydrocarbons, has previously been exposed to the oil and/or fat and has absorbed the oil and/or the fat.
Mason does not explicitly teach that the step of removing drawn out oil and/or fat from the surface of the solid material is performed 4 hours after the fumigating step.
However, the amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed after treating the solids with the oxidizing agent is a result effective variable modifying the removal of oil from the solids.
For example, if the amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed is too low, it risks insufficient removal of oil from the solid surface, while if the amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed is too high, it wastes time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of time at which the step of removing drawn out oil and/or fat from the surface of the solid material is performed with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,207,532 to Mason et al. (hereinafter “Mason”) in view of US 2013/0011631 to Sakellarides et al. (hereinafter “Sakellarides”).
Regarding claim 11, Mason does not explicitly teach that the oil and/or fat removed is plant-derived or animal derived.
Sakellarides teaches that petroleum is formed from buried plants and algae [0029].
Since the processing conditions and method steps disclosed by Mason are similar to those instantly and Mason teaches that the method can be applied to .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714